Order of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about October 23, 2009, which, upon a finding of permanent neglect, terminated respondent *583mother’s parental rights to the subject child and committed the custody and guardianship of the child to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence (see Social Services Law § 384-b [7] [a]). The record shows that the agency exercised diligent efforts to encourage and strengthen the parental relationship by, among other things, offering the mother referrals for required services and scheduling visitation (see Matter of Lady Justice I., 50 AD3d 425, 426 [2008]). Despite these efforts, the mother failed during the statutorily relevant time period to maintain contact with the child through consistent and regular visitation or to plan for the child’s future by completing required programs (see id.; see also Matter of Lamikia Shawn S., 276 AD2d 279 [2000]).
A preponderance of the evidence shows that it would be in the child’s best interests to transfer her custody and guardianship to the petitioning agency and free her for adoption by her foster mother, with whom she has lived for more than four years (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]).
Given the mother’s history of nonappearance, Family Court providently exercised its discretion in refusing to grant the mother further adjournments and in striking her testimony in the fact-finding and dispositional hearings upon her failure to appear for cross-examination (see Matter of Leala T., 55 AD3d 997, 998 [2008]).
We have considered the mother’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Richter, JJ.